Citation Nr: 0202515	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  01-04 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel





INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 RO rating decision which denied a 
permanent and total disability rating for non-service-
connected pension purposes.  In June 2001, the veteran failed 
to report for a scheduled RO hearing.  In August 2001, he 
submitted additional evidence directly to the Board, and he 
has waived RO consideration of that evidence.  38 C.F.R. 
§ 20.1304 (2001).


FINDINGS OF FACT

1.  The veteran had over 90 days of wartime service; he was 
born in July 1933 (he turned 65 in July 1998); he has a high 
school education; he last worked in 1993; and he previously 
held various jobs.

2.  The veteran's heart disability prevents him from engaging 
in substantially gainful employment consistent with his age, 
education, and work history, and it is likely that this will 
continue for the remainder of his life.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes are met.  38 U.S.C.A. §§ 1502, 1521 (West 
1991 & Supp. 2001); 38 U.S.C. § 1502 and § 1513, as 
respectively revised and added by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 
4.16, 4.17 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1953 
to May 1955, which included over 90 days of wartime service 
during the Korean Conflict.

The veteran was born in July 1933; he reached age 65 in July 
1998.  He has no established service-connected disabilities.

The veteran filed an informal claim for pension benefits in 
February 2000.  This was followed by a formal pension 
application in March 2000.  In his application, he reported 
he had a high school education, had previous employment as a 
cafeteria worker, and last worked in 1993.  He reported his 
only income was from the Social Security Administration 
(SSA).  The veteran claimed he could not work due to a heart 
condition for which he had open heart surgery in December 
1999.

Medical records dated in December 1999 and January 2000 were 
submitted from the Hospital San Pablo del Este.  These show 
that in December 1999 the veteran underwent coronary artery 
bypass graft surgery for coronary artery disease.  The 
records also note diagnoses of hypertension and type-2 
diabetes mellitus.  

In May 2000, the veteran underwent a VA general medical 
examination.  It was noted there was a history of treatment 
for heart disease since about August 1999, with coronary 
artery bypass surgery in December 1999.  The veteran gave a 
history of various jobs, including cafeteria owner, bar 
owner, and salesman.  Except for a heart condition, 
examination findings were essentially normal.  The general 
medical examiner indicated diagnoses of arteriosclerotic 
heart disease and status post coronary angioplasty and two 
vessel coronary bypass surgery.

In May 2000, the veteran also underwent a VA heart 
examination.  He complained of chest pain on moderate 
efforts, such as when climbing two flights of stairs.  Blood 
pressure readings of 145/85 and 130/80 were noted.  On 
physical examination, it was noted that he was well 
nourished, well developed, and in no apparent distress.  
There were no jugular venous distensions of the neck.  There 
was a well healed mid-line scar of the chest.  The lungs were 
clear to auscultation.  The veteran's heart had a regular 
rhythm, with no extra sounds.  The point of maximum impulse 
was palpated inside the midclavicular line.  There was normal 
peristalsis of the abdomen, which was soft and depressible.  
There was no cyanosis or edema of the extremities.  There was 
no evidence of congestive heart failure.  Chest X-ray 
revealed a left pulmonary opacity extending to posterior and 
lateral costophrenic sulcus suggesting left pleural effusion 
or reaction, left lower lobe linear opacities compatible with 
fibrotic bands or subsegmental atelectatic changes, and 
status post thoracotomy.  An EKG revealed the presence of 
sinus brachycardia.  An overall METs (metabolic equivalent) 
score of 7 was assigned on stress testing.  The VA heart 
examiner indicated diagnoses of coronary artery disease, 
status post coronary angioplasty, status post coronary artery 
bypass graft times 2, and unstable angina.

In a July 2000 decision, the RO denied a permanent and total 
disability for pension purposes.  The RO found the veteran's 
only chronic condition was heart disease (with history of 
hypertension) and rated such condition 30 percent.

Private medical records show that in January 2001 the veteran 
underwent a surgical procedure on the left chest due to left 
pleural effusion.  Accompanying biopsy reports indicate, in 
part, the presence of a non-specific organizing/fibrosing 
pleuritis.  

In a June 2001 statement, the veteran said he was very ill 
and unable to work.  He noted he had not worked since 1993 
and that his only income was from SSA payments.






II.  Analysis

The veteran claims he is permanently and totally disabled for 
VA non-service-connected pension purposes.  The file shows 
that the RO has notified him of the evidence required to 
substantiate his claim, private medical records have been 
submitted, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159). 

The veteran had over 90 days of wartime service, and he meets 
the service requirements for pension.  A recent addition to 
the law provides that wartime veterans who are 65 years of 
age or older meet the basic eligibility requirements for 
pension, without having to show permanent and total 
disability (income and net worth limitations still apply to 
all basically eligible veterans).  See 38 U.S.C. § 1513, as 
added by the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  The veteran 
in the present case turned 65 years old in July 1998, and 
thus satisfies the age-related pension eligibility 
requirement of new 38 U.S.C. § 1513.  However, this new law 
is only effective as of September 17, 2001, more than a year 
after the veteran filed his pension claim.  In light of the 
question of eligibility for pension prior to the effective 
date of the new age-related pension eligibility law, the 
Board will address the matter of pension eligibility based on 
permanent and total disability.

The Board also notes that a recent revision of 38 U.S.C. 
§ 1502, concerning a finding of permanent and total 
disability for VA pension, provides that one basis for 
finding permanent and total disability is by a veteran having 
been found to be disabled by the SSA for the purpose of SSA 
benefits; this revised law is also effective as of September 
17, 2001.  See 38 U.S.C. § 1502, as revised by the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  The veteran in the present 
case is receiving SSA benefits, but given his age it appears 
he is receiving SSA age-related retirement benefits and not 
SSA disability benefits (he has not contented to the 
contrary).  For the purpose of the present decision it will 
be assumed the SSA disability basis for a finding of 
permanent and total disability for VA pension is 
inapplicable.

Among the requirements for VA non-service-connected pension 
is that a veteran be permanently and totally disabled from 
conditions not due to his own willful misconduct.  The legal 
criteria for this benefit are found in 38 U.S.C.A. §§ 1502, 
1521; and 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17.  
One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this 
test, the veteran must have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
the veteran's permanent disabilities must be rated, singly or 
in combination, as 100 percent.  Another way for a veteran to 
be considered permanently and totally disabled for pension is 
to qualify under the "unemployability" test of 38 U.S.C.A. § 
1502(a) and 38 C.F.R. §§ 4.16, 4.17. Brown, supra; Talley, 
supra.  A veteran may satisfy this test if he is individually 
unemployable, and has one permanent disability ratable at 40 
percent or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  However, 
the "unemployability" test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors.  

The veteran has a high school education.  His has held 
various jobs, including cafeteria worker, and he has not 
worked since 1993.  As noted, he is over 65 years old.  His 
primary disability is heart disease, for which he had 
coronary artery bypass surgery in 1999.  The RO has rated 
this heart condition as 30 percent disabling, and has not 
recognized other disabilities.  Some recent medical records, 
including 2001 records concerning pleuritis, suggest that the 
heart condition may be more than 30 percent disabling.  Other 
records suggest there may be other disabilities, such as 
diabetes, which should be rated.  However, these matters need 
not now be addressed in order to grant the requested benefit.

Assuming the veteran's only disability is heart disease rated 
30 percent, he does not meet the above-described "average 
person" test, nor the schedular requirements for the 
"unemployability" test, for a permanent and total disability 
rating for pension.  However, the "unemployability" test is 
satisfied on an extraschedular basis.  The private treatment 
records and VA examination reports covering the period from 
1999 to 2001 demonstrate a heart condition which is severe 
enough to prevent the veteran from working, taking into 
account his individual background factors, and it appears 
likely that such will continue for the remainder of his life.  
The Board therefore finds the veteran is permanently and 
totally disabled for VA pension purposes.  


ORDER

A permanent and total disability rating for pension purposes 
is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

